DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 8 March 2021.  These drawings are approved.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The “formed by” language in claim 21 is assumed to be in reference to the embodiment wherein the actuator (eg, 1650 in figs 1b,c) is formed by a portion of the housing.  The embodiment wherein the actuator is attached to or coupled to the handle (eg, 105 in fig 3) does not appear to be properly described as “formed by” the handle (claim 21, lines 8-9).  This embodiment provides for a distinct element (105) coupled to an end of the handle (104) and movable/rotatable relative thereto.  It is suggested that “or formed by” (claim 21, line 8) be deleted for this reason.  Applicant should review the claims for any additional informalities.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21,29 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ford (USP 4,571,769).  Ford discloses a roller (8) for supporting a roll (21) and further including a housing comprising a first housing portion (2) with a handle (1) and a rotatable housing portion (4) (see figs 7-8).  Raised rib (12) provides an actuator (column 2, lines 24-26).  The roll of lint removing material is not positively recited in claim 21.  Just a roller simply capable of supporting a roll of material.  Claim 21 was amended simply to define a generic longitudinal axis and the only portion of the “housing” (which includes the first housing portion and the handle) which is said to extend along the longitudinal axis is the handle (claim 21, line 12) (which is shown in Ford).  In the absence of a better description of the nature of the actuator and the location thereon on the handle, the actuator (12) of Ford could be said to be at least “coupled to” the handle.  See the suggested change(s) later in this action for a possible remedy.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 21-23,29,30 and 36-40 is/are rejected under 35 U.S.C. 103 as being 

unpatentable over JP 63-68969 in view of Lee (US PUB 2015/0107038).  ‘969 

discloses a housing comprised of a first housing portion (5) with a handle (8) and

 a pair of rotatable housing portions (9,12) each with an actuator (11,14) and 

further including a mounting for a lint removing (adhesive) roller (16).  As noted 

above, the only portion of the “housing” (which includes the first housing portion 

and the handle) which is said to extend along the longitudinal axis in the handle 

(which is still taught by ‘969).  In addition, the actuator (11,14) is at least “coupled 

to” the handle.  Provision of a roller (20) for supporting such a roller (10) is taught 

by  Lee (see fig 5).  Use of such a mounting for the lint roller of ‘969 would be 

obvious to one having ordinary skill in the art.   Regarding claim 23, it is really not 

clear what is required by simply reciting “rotatable”.  The portions (11,14) of ‘969 

do in fact rotate about the axis of the roller.  The engagement between the first 

housing portion (5) and the (rotatable) housing portions (9,12) (at 7,9a) (fig 5) 

would read on the recited friction fit.  Lee discloses the cap (20a,20b) of claims 

36-38).  Provision of a male end of the roller (20a) engaged with the cap(s) would 

be an obvious reversal of parts.
Claims 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 63-68969 and Lee (US PUB 2015/0107038) as applied to claim 21 above, and further in view of DE 2,044,896.  Provision of a plurality of projections/ridges (54) on in inner surface of a cover/housing (40) of a lint roller is taught by ‘896.  Provision of such to the .
Allowable Subject Matter
Claim 41 is allowed.
Claims 24-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Suggested amendment to claim 21:
Delete “extends along a portion of” (claim 21, line 12) and insert “and first housing portion extend along.
Delete “or formed by” (claim 21, line 8) and insert “and rotatable on an end of” and maybe cancel or amend claim 23.
Response to Arguments
Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive. Applicant’s remarks essentially come down to two issues.  The first is the reference to the “longitudinal axis”.  Applicant makes the argument (page 12, last full paragraph or response) that the housing and handle extend along the SAME longitudinal axis.  This is not mentioned in claim 21.  The so-called “housing” of claim 21 is comprised of both a handle and a first housing portion with a generic mention of a longitudinal axis (claim 21, line 2); however, claim 21 only mentioned that the handle extends on the longitudinal axis (claim 21, line 12).  There is no mention that the first housing portion AND the handle each extend along the (same) longitudinal axis.  The .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.